Citation Nr: 1759469	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial, compensable rating for vesicular tinea pedis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2011, January 2012 and December 2015 rating decisions.

In November 2011, the RO granted service connection for vesicular tinea pedis and assigned an initial 0 percent ( noncompensable) rating for  the disability, effective March 2, 2011.    Additionally, the RO, inter alia, denied service connection for headaches, hemorrhoids and PTSD.  In November 2011, the Veteran filed a notice of disagreement (NOD) with ng the initial rating assigned for vesicular tinea pedis and the denials of service connection for headaches, hemorrhoids and PTSD.   In a May 2005 rating decision, the RO granted service connection for hemorrhoids, representing a full grant of that benefit sought. 

In January 2012, the RO denied service connection for bilateral hearing loss and tinnitus.  In March 2012, the Veteran filed an NOD.  A statement of the case (SOC) addressing the initial rating for vesicular tinea pedis and service connection for headaches, PTSD, hearing loss and tinnitus was issued January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.  A supplemental SOC (SSOC) regarding these matters was issued in June 2016.

In December 2015, the RO denied service connection for a back disability and bilateral lower extremity neuropathy.  In May 2016, the Veteran filed an NOD.  An SOC was issued in June 2016, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In August 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the claims file.

As regards the increased rating claim, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Also, while the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems. 

For reasons expressed below, these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As regards the claim for higher rating  for the service-connected skin disability,, the Veteran was last afforded a VA examination in November 2015  The Veteran testified that he experiences excerebrations of his service-connected disability in the humid months and that at the time of his last VA examination, which was conducted in the month of November, he was not experiencing such an exacerbation.  See Hearing Transcript (T.) at 10.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court held that the Board may not rely on a medical examination performed during the inactive stage of a veteran's fluctuating condition.  Id.  For those reasons, the Board concludes that the November 2015 VA examination report is not adequate for the purpose of evaluating the Veteran's service-connected disability and a remand for a new examination is necessary.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

As regards the claims for service connection for headaches, an acquired psychiatric disorder and bilateral hearing loss, the Veteran has asserted that those disabilities are related to his purported exposure to various solvents in service.  The Veteran's military occupational specialty (MOS) during service was jet engine mechanic.  In a December 2012 letter, he asserted that he was required to clean jet engines as part of his in-service duties.  The Veteran submitted an article entitled "Chemicals Used to Clean Jet Engine Parts in 1968."  That article notes that, among other solvents, trichloroethylene and benzene were used at that time to clean jet engine parts.  The Veteran also submitted an article from the National Institutes of Health (NIH) that noted that exposure to solvents can cause, among other things, hearing loss, mental illness, depression and headaches.  Another article from NIH notes that benzene can cause headaches.

Notably, the Veteran was afforded a VA psychiatric examination in June 2011, at which time the examiner declined to diagnose PTSD, but instead diagnosed the Veteran with major depressive disorder.  Notably, the examiner did not offer an opinion as to the etiology of the Veteran's diagnosed major depressive disorder.  

Furthermore, on VA audiology examination in December 2012, testing results revealed bilateral hearing loss to an extent recognized as a diaability, pursuant to 38 C.F.R. § 3.385, and the examiner diagnosed tinnnitus.  The examiner opined that it was less likely than not that hearing loss was related to service.  As rationale, the examiner stated that hearing was found to be within normal limits in 1988, some 19 years following separation.  The examiner also stated that tinnitus was related to post-service noise exposure, but offered no rationale to support that opinion.  Despite this, the April 1988 report of medical examination shows an audiological threshold of 25 decibels in the right ear at 3000 Hertz.  This shows that the Veteran's hearing was not within normal limits in 1988.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  As such, the sole rationale for the examiner's opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (holding that an opinion based on an inaccurate history has little probative value); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding the Board must reject medical opinions that are based on incorrect facts).

The Veteran was afforded a VA examination for headaches in December 2012.  There, the examiner declined to diagnose the Veteran with a headache disability.  The examiner opined that it was less likely than not that headaches were related to service.  As part of his rationale, the examiner state that the Veteran has not been diagnosed with a chronic headache condition and he is not currently being treated for a chronic headache condition.  Subsequently, the Veteran was assessed as having headaches in November 2014, as part of a pulmonary sleep consultation.  Given the evidence that the Veteran was assessed as having headaches following the December 2012 VA examiner, where he was found not to have a diagnosable headache disability, the Board concludes that a new examination detailing the nature of any headache disability during the pendency of his claim is necessary.

Further, in light of the above evidence regarding exposure to solvents and the impact of such purported exposure, opinions addressing the relationship, if any, between hearing loss, headaches and depressive disorder and such purported exposure is necessary.  

Accordingly, the Board finds that the evidence of record is insufficient to resolve each of the service connection claims n appeal, and that further action to obtain appropriate medical examinations and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as regards the claim for service connection for a low back disability, in an August 2015 statement, the Veteran stated that he underwent a spinal tap in service.  He also testified that he has experienced back pain since service.  See Hearing T. at 24.  Given that evidence, VA's duty to obtain an examination in connection with this claim is triggered.  See 38 U.S.C.. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra.

As the Veteran has claimed that bilateral lower extremity neuropathy is secondary to a low back disability, those claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183   (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, the Board will defer adjudication on that claim pending the development of the claim for service connection for a low back disability.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s) See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  
Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

As regards VA records, the claims file currently includes outpatient treatment records from the Albuquerque VA Medical Center (VAMC) dated from January 2011 until September 2016, with single records from July 1982 and September 2008.  It appears that there are outstanding records prior to January 2011, given the single records from July 1982 and September 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Albuquerque VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran prior to January 2011 and since September 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Albuquerque VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated prior to January 2011 and since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of the skin by an appropriate clinician.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability, particularly since skin conditions by their very nature tend to have active versus inactive stages.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be expressed in detail.

The examiner should specify all symptoms and functional impairment associated with the skin.  The nature and severity of such symptomatology should be described in detail.

Following physician examination, the examiner should render specific clinical findings as to the percentage of the total area of the body affected by the service-connected disability, as well as the exposed areas affected.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during a period of exacerbation should be provided. 

The examiner should also indicate whether the Veteran's disability requires treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs and should identify the total duration of such required treatment during the relevant time period.

Based on review of all pertinent evidence and lay assertions, the examiner should also indicate whether, at any point since the March 2, 2011, effective date of the award of service connection, the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician, to obtain medical information in connection with his claimed low back disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should clearly identify all low back disability(ies) and any peripheral neuropathy of the lower extremities currently present or present at any point pertinent to the August 2015 claim for service connection (even if now asymptomatic or resolved).

Then, the examiner  should  provide opinions responsive to the following:

a.  With respect to each such diagnosed low back disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.

b.  For each  low back disability determined to be  related to service, is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed lower extremity neuropathy constitutes a separately ratable manifestation of low back disability,: or, if not, was caused OR is or has been aggravated (worsened beyond natural progression) by the Veteran's low back disability.


In rendering the requested opinion, the examiner should specifically consider and discuss all in and post-service medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to his history, and as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician, to obtain medical information in connection with his headaches claim.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should clearly identify all headache disability(ies) currently present or present at any point pertinent to the March 2011 claim for service connection (even if now asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include the Veteran's purported exposure to solvents in service, including benzene and trichloroethylene.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, The examiner must specifically comment on the NIH article indicating  that exposure to solvents can cause headaches.  

The examiner should also consider all lay assertions, to include the Veteran's s competent assertions as to his history, and as to the nature, onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the June 2011 VA examiner an addendum opinion addressing the etiology of current psychiatric disability(ies).

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate mental health professional-preferably, a psychiatrist or psychologist-based on claims file review (to the extent possible).

Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the clinician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies (to include psychological testing, if appropriate)  should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and clinical findings should be reported in detail. 

For major depressive disorder and each other identified psychiatric disorder manifested by the Veteran at any time pertinent to his March 2011 claim for service connection-even if now asymptomatic or resolved-the mental health professional should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service, to include the Veteran's purported exposure to solvents in service, including benzene and trichloroethylene.

In rendering the requested opinion, the mental health professional should specifically consider and discuss all in and post-service medical and other objective evidence.  The examiner must specifically comment on the NIH article showing that exposure to solvents can cause depression. 

The examiner s If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the December 2011 VA examiner an addendum opinion addressing the etiology of hearing loss and tinnitus.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate audiologist-based on claims file review (if  possible).Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the clinician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

a.  For bilateral hearing loss, the clinician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service, to include the Veteran's purported exposure to solvents in service, including benzene and trichloroethylene.

b.  For tinnitus, the clinician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.

In rendering the requested opinions, the clinician should specifically consider and discuss all in and post-service medical and other objective evidence.  The examiner must specifically comment on the NIH article showing that exposure to solvents can cause hearing loss.  Further, the examiner may not rely on the finding that hearing was within normal limits in 1988, following service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

 9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include, with respect to the higher rating claim, whether staged rating of the disability is appropriate)..

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

